In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00161-CV

IN RE CAPRICE GARCIA                        §    Original Proceeding

                                            §    From the 16th District Court

                                            §    of Denton County (F17-2073-16)

                                            §    August 20, 2020

                                            §    Opinion by Justice Birdwell


                                     JUDGMENT

         This court has considered Relator’s Petition for Writ of Mandamus in this case

and holds that the petition should be conditionally granted.              Accordingly, we

conditionally grant the writ of mandamus and direct the trial court to vacate its

November 12, 2019 “Order on Motion for Award of Attorney’s Fees, Costs &

Expenses.” Our writ will issue only if the trial court fails to comply.

         It is further ordered that Real Parties in Interest Tyler Melton and Proclaim

Roofing, LLC shall pay all of the costs of this proceeding, for which let execution

issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Wade Birdwell__________________
   Justice Wade Birdwell